                                             Case 2:19-cv-00512-RFB-BNW Document 26 Filed 05/24/21 Page 1 of 4




                                         1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
                                             LEO S. WOLPERT, Nevada Bar No. 12658
                                         2   MCLETCHIE LAW
                                         3   701 East Bridger Ave., Suite 520
                                             Las Vegas, Nevada 89101
                                         4   Telephone: (702) 728-5300
                                             Fax: (702) 425-8220
                                         5   Email: maggie@nvlitigation.com
                                         6   Attorneys for Plaintiff James M. Reese

                                         7                              UNITED STATES DISTRICT COURT
                                                                             DISTRICT OF NEVADA
                                         8
                                         9   JAMES M. REESE, an individual,                   Case. No.: 2:19-cv-00512-RFB-BNW
                                                        Plaintiff,
                                        10         vs.
                                        11
                                             GREGORY BRYAN, in his individual                 STIPULATION AND ORDER TO
                                        12   capacity; ROMEO ARANAS, in his                   EXTEND DISCOVERY DEADLINES
                                             individual capacity; DOES I – X,                 (FIRST REQUEST) [ECF NO. 25]
                                        13                   Defendants.
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14             Plaintiff JAMES M. REESE (“Plaintiff”) and Defendants GREGORY BRYAN and
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   ROMEO ARANAS (“Defendants”), by their respective counsel, in accordance with Rule
                                        16   16(b)(4) of the Federal Rules of Civil Procedure and Rule 26-3 of the Local Rules of the
                                        17   United States District Court, District of Nevada, hereby submit this Stipulation and Order to
                                        18   Extend Discovery Deadlines (First Request) to request the Court to continue discovery and
                                        19   pretrial dates by sixty (60) days.
                                        20                 INTRODUCTION AND STATEMENT OF GOOD CAUSE
                                        21             On February 6, 2020, the Court entered a Stipulation and Order for a Stay of
                                        22   Discovery (ECF No. 19). The parties stayed this matter until issues with potential preclusive
                                        23   effects on this matter are resolved by this Court in In Re: HCV Prison Litigation, Case No.
                                        24   3:19-cv-00577-MMD-CLB. On October 29, 2020, the Court entered a Consent Decree in In
                                        25   Re: HCV Prison Litigation, Case No. 3:19-cv-00577-MMD-CLB (see ECF No. 80). Counsel
                                        26   conferred telephonically on February 19, 2021 regarding extending the deadlines in this
                                        27   matter.
                                        28   ///


                                                                                          1
                                             Case 2:19-cv-00512-RFB-BNW Document 26 Filed 05/24/21 Page 2 of 4




                                         1            On March 16, 2021, the Court denied the parties’ previous stipulation and ordered
                                         2   that the parties “submit another proposed DPSO” in which the parties “must explain why an
                                         3   additional four months of discovery is necessary, given that there were roughly three weeks
                                         4   left of discovery before the Court issued a discovery stay.” (ECF No. 23.) An additional four
                                         5   months of discovery are necessary for multiple reasons. Mr. Reese was reincarcerated at High
                                         6   Desert State Prison, which has negatively impacted his ability to communicate with counsel.
                                         7   Moreover, in light of the COVID-19 pandemic, the Nevada Department of Corrections
                                         8   temporarily suspended in-person visitation for a portion of 2020, thereby precluding counsel
                                         9   from meeting with Mr. Reese to discuss discovery in this matter. Additionally, counsel for
                                        10   Mr. Reese have several competing deadlines in state and federal court matters. Moreover,
                                        11   additional time is needed to conduct discovery which is critical to the claims and defenses in
                                        12   this matter, including issuing discovery requests, conducting depositions, and obtaining an
                                        13   expert to assess the damages Mr. Reese has suffered as result of the denial of treatment for
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   his chronic HCV.
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15                      STATUS OF DISCOVERY EFFORTS TO DATE
                                        16            The following discovery has been completed to date before the discovery was
                                        17   stayed on February 6, 2020:
                                        18            1.      Defendants provided their Fed. R. Civ. P. 26.1 Production of Documents
                                        19   and Witness List on September 5, 2019.
                                        20            2.      Plaintiff provided his Fed. R. Civ. P. 26.1 Production of Documents and
                                        21   Witness List on September 5, 2019.
                                        22            The following discovery has been completed to date after the Stipulated Amended
                                        23   Discovery Plan and Scheduling Order (ECF No. 25 was entered):
                                        24            3.      Plaintiff propounded his First Set of Interrogatories to Defendant Romeo
                                        25   Aranas on May 20, 2021.
                                        26            4.      Plaintiff propounded his First Set of Interrogatories to Defendant Gregory
                                        27   Bryan on May 20, 2021.
                                        28   ///


                                                                                           2
                                             Case 2:19-cv-00512-RFB-BNW Document 26 Filed 05/24/21 Page 3 of 4




                                         1            5.     Plaintiff propounded his First Set of Requests for Production of Documents
                                         2   to Defendant Romeo Aranas on May 20, 2021.
                                         3            6.     Plaintiff propounded his First Set of Requests for Production of Documents
                                         4   to Defendant Gregory Bryan on May 20, 2021.
                                         5            7.     Plaintiff propounded his First Set of Requests for Admission to Defendant
                                         6   Romeo Aranas on May 20, 2021.
                                         7            8.     Plaintiff propounded his First Set of Requests for Admission to Defendant
                                         8   Gregory Bryan on May 20, 2021.
                                         9            9.     Plaintiff propounded his Second Set of Interrogatories to Defendant
                                        10   Romeo Aranas on May 24, 2021.
                                        11            10.    Plaintiff propounded his Second Set of Interrogatories to Defendant
                                        12   Gregory Bryan on May 24, 2021
                                        13                                DISCOVERY REMAINING
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   The Parties agree that the following discovery must be completed:
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15            1.     The deposition of Plaintiff;
                                        16            2.     The depositions of Defendants;
                                        17            3.     The depositions of witnesses;
                                        18            4.     The deposition(s) of the Defendants’ Person(s) Most Knowledgeable;
                                        19            5.     The deposition(s) of expert witness(es) designated by all Parties;
                                        20            6.     Additional written discovery; and
                                        21            7.     Additional records collection.
                                        22   ///
                                        23   ///
                                        24   ///
                                        25   ///
                                        26   ///
                                        27   ///
                                        28   ///


                                                                                            3
                                             Case 2:19-cv-00512-RFB-BNW Document 26 Filed 05/24/21 Page 4 of 4




                                         1                                    PROPOSED SCHEDULE
                                         2            Thus, the Parties now stipulate and agree to reopen discovery and extend the
                                         3   applicable deadlines as set forth in the table below.
                                         4
                                              Scheduled Event                     Prior Deadlines            Proposed Deadlines
                                         5    Initial Experts                     June 9, 2021               August 9, 2021
                                              Rebuttal Expert                     July 9, 2021               September 8, 2021
                                         6
                                              Discovery Cut-Off                   July 23, 2021              September 23, 2021
                                         7    Dispositive Motions                 August 23, 2021            October 25, 2021 (or at least
                                         8                                                                   thirty (30) days after the close
                                                                                                             of discovery)
                                         9    Joint Pretrial Order                September 22, 2021         November 24, 2021 (or at
                                                                                                             least thirty (30) days after the
                                        10
                                                                                                             decision of last Dispositive
                                        11                                                                   Motions or further order of
                                                                                                             the Court)
                                        12
                                                      IT IS SO STIPULATED.
                                        13
                                             DATED this 24th day of May, 2021.                  DATED this 24th day of May, 2021.
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                             MCLETCHIE LAW                                      ATTORNEY GENERAL’S OFFICE
                                        15
                                        16   /s/ Margaret A. McLetchie                           /s/ Katlyn M. Brady
                                        17   Margaret A. McLetchie, NV Bar # 10931               Aaron D. Ford, Attorney General
                                             Leo S. Wolpert, NV Bar # 12658                      Katlyn M. Brady, NV Bar # 14173
                                        18   701 East Bridger Ave., Suite 520                    555 E. Washington Ave., Ste. 3900
                                             Las Vegas, NV 89101                                 Las Vegas, Nevada 89101
                                        19   Attorneys for Plaintiff, James M. Reese             Attorneys for Defendants, Gregory Bryan
                                        20                                                       and Romeo Aranas
                                                                                        ORDER
                                        21
                                        22                                           IT IS SO ORDERED.

                                        23
                                        24                                           UNITED STATE MAGISTRATE JUDGE
                                        25
                                                                                     DATED: May 27, 2021
                                        26
                                        27
                                        28


                                                                                            4
